United States Department of Labor
Employees’ Compensation Appeals Board
__________________________________________
D.D., Appellant
and
U.S. POSTAL SERVICE, POST OFFICE,
Chambersburg, PA, Employer
__________________________________________

)
)
)
)
)
)
)
)

Appearances:
Stephen J. Dunn, Esq., for the appellant
Office of Solicitor, for the Director

Docket No. 08-260
Issued: May 15, 2008

Case Submitted on the Record

DECISION AND ORDER
Before:
COLLEEN DUFFY KIKO, Judge
MICHAEL E. GROOM, Alternate Judge
JAMES A. HAYNES, Alternate Judge

JURISDICTION
On November 2, 2007 appellant filed a timely appeal of a November 13, 2006 decision of
the Office of Workers’ Compensation Programs which denied further merit review. Because
more than one year has elapsed between the last merit decision of the Office, dated November 3,
2005, and the filing of this appeal, pursuant to 20 C.F.R. §§ 501.2(c) and 501.3(d)(2), the Board
lacks jurisdiction to review the merits of appellant’s claim.
ISSUE
The issue is whether the Office properly refused to reopen appellant’s claim for further
merit review pursuant to 5 U.S.C. § 8128(a).
FACTUAL HISTORY
On September 12, 2003 appellant, then a 48-year-old part-time flexible clerk, filed a
traumatic injury claim for a stress-related condition, alleging that on September 3, 2003 she was
called into a meeting with Cynthia A. Bussard, the postmaster, Theresa Heck, appellant’s
supervisor, and Stanley Rock, another supervisor, at which her request for union representation

was denied. When she went into Ms. Bussard’s office, she asked if the meeting was disciplinary
and requested union representation. Ms. Bussard then discussed appellant’s work performance
and whether she should change supervisors. Appellant alleged that Ms. Bussard used a mocking
and condescending tone of voice and told her she could start working and do her job, transfer to
another office or quit. She was then told she could leave the meeting and call the union.
Appellant became upset, left the meeting, went home and then to a local emergency room. She
stopped work that day. In an October 21, 2003 statement, Ms. Bussard stated that the meeting on
September 3, 2003 concerned trucks being dispatched late. When she tried to discuss this with
appellant, she began crying and left the meeting.
By decision dated November 14, 2003, the Office denied the claim on the grounds that
appellant had not established that she was harassed at the September 3, 2003 meeting.
On December 5, 2003 appellant requested a hearing and submitted statements from
coworkers, who generally alleged that Ms. Bussard harassed her.1 At the hearing held on
June 23, 2004, appellant testified about her working conditions, including the September 3, 2003
meeting, and her medical condition. Her husband also testified. In an August 24, 2004 decision,
an Office hearing representative affirmed the November 14, 2003 decision.
On August 4, 2005 appellant again requested reconsideration together with a statement
from Ms. Heck, who confirmed appellant’s description of the meeting held on
September 3, 2003. In a merit decision dated November 3, 2005, the Office denied modification
of the prior decisions.2
On October 31, 2006 appellant, through her attorney, requested reconsideration, arguing
that, as the September 3, 2003 meeting was disciplinary, it was error and abuse for appellant not
to have union representation as requested; therefore, the meeting constituted a compensable work
factor. Appellant submitted a copy of Ms. Heck’s statement, an August 21, 2006 report from

1

Appellant also filed a recurrence claim under Office file number 032018193, a claim that was accepted on
January 8, 2004 for depressive disorder, post-traumatic stress disorder and temporary aggravation of
laryngopharyngeal reflux disease resulting in hoarseness, alleging that she sustained a recurrence of disability on
September 3, 2003. By letter dated February 24, 2004, the Office informed appellant that it could not pay under that
claim and she must file for wage-loss compensation under the instant claim, adjudicated by the Office under file
number 032021227.
2

Appellant had submitted medical evidence including a September 3, 2003 emergency room report in which
Dr. Martin K. Heine, an osteopath, noted a history of an altercation with a superior at work and diagnosed an acute
dysphoric reaction. Dr. Mark F. Yurek, an attending Board-certified family practitioner, diagnosed hoarseness and
advised that appellant was totally disabled secondary to a medical condition. In a June 8, 2005 report, Dr. Stephen J.
Overcash, Ed. D., diagnosed major depression, post-traumatic stress disorder, acute anxiety disorder, panic disorder,
dependent personality disorder with avoidant traits, sleep disorder, muscular tension dysphonia, laryngeal edema,
gastrointestinal reflux disease, vocal fold polyosis, chemical erosion of teeth and high blood pressure, all of which
he advised were caused by the verbal interchange between appellant and Ms. Bussard on September 3, 2003, noting
that the meeting was seen by appellant as extremely threatening in nature such that she went into abject panic and
became severely depressed and that these emotions and feelings caused significant physiological damage as well.

2

Dr. John R. Lion, a Board-certified psychiatrist,3 a December 9, 1996 employing establishment
letter regarding a grievance filed by another postal employee and a September 9, 2003 letter from
the American Postal Workers’ Union (APWU) that listed grievances filed against the employing
establishment with a step 1 grievance attached. She also submitted a June 12, 1987 settlement
agreement between the APWU and the Harrisburg Division of the employing establishment. The
settlement agreement provided, as follows:
“Management will abide by the National Agreement and the Local Memorandum
of Understanding in that, all requests for permission to meet with a union steward
regarding a dispute, concern, or possible grievance will not be unreasonably
denied. On those occasions where business conditions prohibit immediate
attention to a problem by a steward, it shall be the responsibility of the supervisor
who denied permission to notify the steward when he/she can go on union
business.
“It is understood that management has an obligation to attempt to resolve
problems affecting the workforce; however, problem resolutions must be effected
in such a manner that they comply with our contractual obligations. Specifically,
if an employee requests to see a union steward, management cannot unreasonably
deny that request and attempt to unilaterally resolve the problem without union
involvement. To do so would violate Article 17 of the National Agreement.”
By decision dated November 13, 2006, the Office denied appellant’s reconsideration
request.4
LEGAL PRECEDENT
Section 8128(a) of the Federal Employees’ Compensation Act5 vests the Office with
discretionary authority to determine whether it will review an award for or against compensation,
either under its own authority or on application by a claimant.6 Section 10.608(a) of the Code of
Federal Regulations provides that a timely request for reconsideration may be granted if the
Office determines that the employee has presented evidence and/or argument that meets at least
one of the standards described in section 10.606(b)(2).7 This section provides that the
application for reconsideration must be submitted in writing and set forth arguments and contain
evidence that either: (i) shows that the Office erroneously applied or interpreted a specific point
3

Dr. Lion diagnosed a dysthemic disorder, generalized anxiety disorder, acute and chronic post-traumatic stress
disorder, dependent personality disorder, muscular tension dysphonia, gastrointestinal reflux disease and
hypertension and opined that the harsh criticism by her postmaster and the prohibition by the postmaster to have
union representation caused appellant’s condition. He advised that she was totally disabled.
4

Appellant then filed an appeal with the Board, docketed as 07-558. By order dated September 18, 2007, the
Board remanded the case to the Office for reconstruction and proper assemblage of the case record.
5

5 U.S.C. §§ 8101-8193.

6

5 U.S.C. § 8128(a).

7

20 C.F.R. § 10.608(a).

3

of law; or (ii) advances a relevant legal argument not previously considered by the Office; or (iii)
constitutes relevant and pertinent new evidence not previously considered by the Office.8
Section 10.608(b) provides that when a request for reconsideration is timely but fails to meet at
least one of these three requirements, the Office will deny the application for reconsideration
without reopening the case for a review on the merits.9
ANALYSIS
The only decision before the Board is the November 13, 2006 decision of the Office
denying appellant’s October 31, 2006 application for reconsideration of the November 3, 2005
denial of her claim. Because more than one year elapsed between the November 3, 2005 merit
decision and the filing of her appeal with the Board on November 2, 2007, the Board lacks
jurisdiction to review the merits of her claim.10
With her October 31, 2006 reconsideration request, appellant’s attorney argued that
appellant was denied union representation at the September 3, 2003 meeting which constituted
error on the part of the employing establishment. He submitted a June 12, 1987 agreement
between the APWU and the Harrisburg Division of the employing establishment which noted
that “all requests for permission to meet with a union steward regarding a dispute, concern or
possible grievance will not be unreasonably denied.” However, evidence pertaining to this 20year-old agreement does not address the Chambersburg postal facility. It is therefore irrelevant
and insufficient to establish that the Office erroneously applied or interpreted a specific point of
law. Similarly, the grievances filed by other employees are not relevant to appellant’s claim.
Furthermore, the fact that appellant was denied union representation at the September 3, 2003
meeting was previously addressed by the Office in its prior merit decisions. Appellant did not
demonstrate that the Office erroneously applied or interpreted a specific point of law, or advance
a relevant legal argument not previously considered by the Office. Consequently, she was not
entitled to a review of the merits of her claim based on the first and second above-noted
requirements under section 10.606(b)(2).11
With respect to the third above-noted requirement under section 10.606(b)(2),
Ms. Heck’s statement had previously been reviewed by the Office in its November 3, 2005 merit
decision. Evidence that repeats or duplicates evidence already in the case record has no
evidentiary value and does not constitute a basis for reopening a case.12 The underlying issue in
this case is whether appellant established a compensable factor of employment. The medical
evidence submitted on reconsideration is irrelevant to this issue and does not constitute a basis

8

20 C.F.R. § 10.608(b)(1) and (2).

9

20 C.F.R. § 10.608(b).

10

20 C.F.R. § 501.3(d)(2).

11

20 C.F.R. § 10.606(b)(2).

12

Freddie Mosley, 54 ECAB 255 (2002).

4

for reopening the case.13 Appellant therefore did not submit sufficient evidence to warrant merit
review.
Appellant did not show that the Office erred in applying a point of law, advance a
relevant legal argument not previously considered, or submitted relevant and pertinent new
evidence not previously considered by the Office. It properly denied her reconsideration
request.14
CONCLUSION
The Board finds that the Office properly refused to reopen appellant’s case for further
consideration of the merits pursuant to 5 U.S.C. § 8128(a).
ORDER
IT IS HEREBY ORDERED THAT the decision of the Office of Workers’
Compensation Programs dated November 13, 2006 be affirmed.
Issued: May 15, 2008
Washington, DC

Colleen Duffy Kiko, Judge
Employees’ Compensation Appeals Board

Michael E. Groom, Alternate Judge
Employees’ Compensation Appeals Board

James A. Haynes, Alternate Judge
Employees’ Compensation Appeals Board

13

See Jaja K. Asaramo, 55 ECAB 200 (2004).

14

Id.

5

